CLAIMS 1-18 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Preliminary Amendment filed September 18, 2020 and Information Disclosure Statements filed October 14, 2020 and March 08, 2021 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed substitute disclosure forms, the cited references have been considered by the Examiner.
Allowable Claims
	Claims 1-12 and 15-18 are in condition for allowance. 
Claim Objection
	Claim 14 is objected to as depending from a rejected base claim, but is otherwise in condition for allowance.
Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment those cancer types set forth in the present specification at pages 21-22, including prostate cancer of present claim 14, does not reasonably provide enablement for the treatment of each and every type of known cancer as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with this claim.
Suggestion for Overcoming the Present Rejection
Applicants may wish to consider amending claim 13 to incorporate the subject matter of the specification at pages 21-22 and/or present claim 14.
                                           Support for Rejection
In regards to the present rejection, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
1) Nature of invention;
2) State of the art;
3) Level of ordinary skill in the art;
4) Level of predictability in the art;
5) Amount of direction and guidance provided by the inventor;
6) Existence of working examples;
7) Breadth of claims; and
8) Quantity of experimentation needed to make or use the invention based on the content
of the disclosure. 
The relevant factors are addressed below on the basis of comparison of the disclosure, the
claims and the state of the prior art in the assessment of undue experimentation.
1) Nature of the invention.
The claims are directed to treating “cancer” in general.
2) State of the art.
While it is axiomatic that the state of the art is relatively high with regard to the treatment of specific types of cancer with a particular active agent or combinations thereof, the state of the art with regard to treating “cancer” broadly with a particular active agent or combination of active agents would be deemed underdeveloped, i.e., the premier cancer “panacea” has yet to be identified in such a manner to be known by the public.  Indeed, the Examiner has conducted a comprehensive search of a plethora of the appropriate data bases and cannot find any credible example of a particular active agent, or combination of different active agents indicated for the treatment of all known types of cancer reported in the literature.   
3) Level of ordinary skill in the art.
The level of ordinary skill in the art is high and would include the skill possessed by a person holding at least a doctor of medicine degree. However, given the above discussion, the artisan is currently unaware of any one particular anti-cancer agent, whether it be a single active agent or a combination of actives, which is/are effective in treating “cancer” in general, i.e., all known types of cancer.
4) Level of predictability in the art.
The lack of significant guidance from the present specification or any art of record with regard to the treatment of all types of cancer with a single active agent or combination of actives imparts a significant degree of unpredictability in practicing the invention as presently claimed.
5) Amount of direction and guidance provided by the inventor.
The guidance given by the specification is to generally administer a composition comprising the claimed active agent combinations to treat “cancer” in general as well as to treat the particular cancer of present claim 14, i.e., prostate cancer.  
6) Existence of working examples.
There are no working examples present showing the treatment of any particular type of cancer.  All examples set forth in the present specification are directed to particular composition formulations. 
7) Breadth of claims.
The complex nature of the subject matter to which the present claims are directed is
exacerbated by the breadth of the claims. The claims are unduly broad because of the vast number of specific and diverse conditions represented by the term “cancer”.
8) Quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not enable any person skilled in the art to which it pertains to make or use the invention commensurate in scope with this claim. Applicant has failed to provide guidance and information to allow the skilled artisan to ascertain that the present active agent is effective against all types of cancer. The limited enablement for the specifically named cancers of the present specification at pages 21-22, including prostate cancer of present claim 14 is  noted, but does not support a claim for the treatment of all types of cancer. 

Further Burden on the Examiner for Making a Rejection Under  35 U.S.C. § 112 First Paragraph
	As set forth in In re Marzocchi, 169 USPQ 367, 370 (CCPA 1971):

“[A] [s]pecification disclosure which contains teaching of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with enabling requirement of first paragraph of 35 U.S.C. 112 unless there is reason to doubt the objective truth of statements contain therein which must be relied on for enabling support; assuming that sufficient reason for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs indicating that teaching contained in specification is truly enabling.” (emphasis added).
	
Here, the objective truth of the statement that cancers of a non-restricted nature could each be successfully treated with the claimed combination of active agents is doubted because it appears that while it is recognized that certain types of cancer respond to a particular active agent or combination thereof, the art is apparently unaware of any cancer “panacea”-type agent or combination of agents.   Given this, the proposition that all known types of cancer could be treated with a particular active agent or combination thereof is but an unsubstantiated possibility and not a treatment outcome that could be accomplished with a reasonable degree of certainty or without a burden of undue experimentation, i.e., determining for which, from among all known cancer types, the particular types of cancers the claimed composition could treat besides those disclosed in the present specification at pages 21-22, including prostate cancer of present claim 14.  
Summary
As the discussion above points to, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that cancer of all types could be effectively treated with the presently claimed formulations.  In order to actually achieve the claimed objective, if at all possible, it is clear from the discussion above that the skilled artisan could not rely on Applicant' s disclosure as required by 35 U.S.C. § 112, first paragraph.  Given that the art is unaware of or fails to recognize, and Applicant has failed to demonstrate sufficient evidence to establish, that all known types of cancer could actually be treated in the manner claimed, the skilled artisan would be faced with the impermissible burden of undue experimentation in order to practice this embodiment of the claimed invention.  
Accordingly, claim 13 is deemed properly rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 15, 2022